DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 07/06/2021 has been entered.  Claims 1 and 11 have been amended, claims 4 and 14 have been canceled, no new claims have been added, and therefore, claims 1-3, 5-13, and 15-20 remain pending in the application.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Claim Objections
Claim 2 is objected to because of the following informalities:  a space is needed between “firstcontainers” , line 3.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 5-7, 11, 15-16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 8241895 B2-Hu et al. and further in views of US 7997025 B1-Masse, US 2015/0004685 A1-Carl, US 2014/0242681 A1- Fiorentino, and Anderson (July 2003).
Claim 1: “A continuous microalgae culture module, comprising: an outdoor culture unit configured to contain microalgae producing macular pigment and a medium”:  Hu et al. disclose the present invention provides novel photobioreactors, modules thereof, and methods for use in culturing and harvesting algae and cyanobacteria (abstract, lines 1-3, and Col. 6, lines 12-15); when the photobioreactor is used for algal growth outdoors (Col. 6, lines 37-38).
“a high-density culture unit connected to the outdoor culture unit, and the high-density culture unit comprising a first light source,”:  Hu et al. discloses a plurality of such photobioreactors, are designed to sustain high performance of mass (high-density culture units) cultivation of algae, particularly using solar radiation (light source, Col. 6, lines 13-15).

Regarding claim 1, Hu et al. teaches the invention discussed above.  Further, Hu et al. teaches the invention provides photobioreactor modules, comprising two or more photobioreactors of the first aspect of the invention, wherein the containers of each  connected; a high-density culture unit connected to the outdoor culture unit, and the high-density culture unit comprising a first light source, the high-density culture unit comprising a plurality of second containers, each one of the second containers comprising: a third upper pipe located at an upper portion of each one of the second containers; a fourth upper pipe arranged at a position opposite to the third upper pipe and located at the upper portion of each one of the second containers, 2a third lower pipe located at a lower portion of each one of the second containers, and a fourth lower pipe arranged at a position opposite to the third lower pipe and located at the lower portion of each one of the second containers; wherein the first upper pipe of the first container adjacent to the fourth lower pipe of the second container are connected.
For claim 1, Fiorentino teaches a photobioreactor system for growing organisms such as algae, cyanobacteria, artemia, rotifers, or other single or multi-celled microorganisms (Para. [0018], lines 2-4) and Fiorentino teaches a first upper pipe  connected; a high-density culture unit connected to the outdoor culture unit, and the high-density culture unit comprising a first light source, the high-density culture unit comprising a plurality of second containers, each one of the second containers comprising: a third upper pipe located at an upper portion of each one of the second containers; a fourth upper pipe arranged at a position opposite to the third upper pipe and located at the upper portion of each one of the second containers, 2a third lower pipe located at a lower portion of each one of the second containers, and a fourth lower pipe arranged at a position opposite to the third lower pipe and located at the lower portion of each one of the second containers; wherein the first upper pipe of the first container adjacent to the fourth lower pipe of the second container are connected (a photobioreactor system having a plurality of photobioreactor tubes, Para. [0017], lines 1-2, Fig. 8 and Fig. 8 illustrates an array of tubes 110 may include tubes 110 having only one rising portion 112 and one falling portion 114 mutually connected by end portions 116,118. It should be understood and appreciated that system 100 may comprise an array of both types of tubes 110, that is a first tube type having multiple rising and falling portions 112, 114 interconnected, such  connected; a high-density culture unit connected to the outdoor culture unit, and the high-density culture unit comprising a first light source, the high-density culture unit comprising a plurality of second containers, each one of the second containers comprising: a third upper pipe located at an upper portion of each one of the second containers; a fourth upper pipe arranged at a position opposite to the third upper pipe and located at the upper portion of each one of the second containers, 2a third lower pipe located at a lower portion of each one of the second containers, and a fourth lower pipe arranged at a position opposite to the third lower pipe and located at the lower portion of each one of the second containers; wherein the first upper pipe of the first container adjacent to the fourth lower pipe of the second container are connected; annotated Fig. 8 above illustrates the first upper pipes and the second upper pipes of 

    PNG
    media_image1.png
    564
    649
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hu et al. to include a first upper pipe located at an upper portion of each one of the first containers; a second upper pipe arranged at a position opposite to the first upper pipe and located at the upper portion of each one of the first containers, a first lower pipe located at a lower portion of each one of the first containers, and a second lower pipe arranged at a position opposite to the first lower pipe and located at the lower portion of each one of the first containers; wherein the first upper pipes and the second upper pipes of the adjacent two of the first containers are connected, and the first lower pipes and the second lower  connected; a high-density culture unit connected to the outdoor culture unit, and the high-density culture unit comprising a first light source, the high-density culture unit comprising a plurality of second containers, each one of the second containers comprising: a third upper pipe located at an upper portion of each one of the second containers; a fourth upper pipe arranged at a position opposite to the third upper pipe and located at the upper portion of each one of the second containers, 2a third lower pipe located at a lower portion of each one of the second containers, and a fourth lower pipe arranged at a position opposite to the third lower pipe and located at the lower portion of each one of the second containers; wherein the first upper pipe of the first container adjacent to the fourth lower pipe of the second container are connected as taught by Fiorentino, because Fiorentino teaches the system may further include a first fluid containable within at least a portion of the reactor tube array, a plurality of inlet ports, each inlet port provided proximate to one of the lower end tubes in order to introduce a second fluid into the reactor tube array (Para. [0009], lines 23-27).


Regarding claim 1, Hu et al. teaches the invention discussed above.  Further, Hu et al. teaches Hu et al. teaches the invention provides photo bioreactor modules, comprising two or more photobioreactors of the first aspect of the invention, wherein the containers of each photobioreactor are in fluid communication (Col. 3, lines 39-42); indicating more than one container, thus a second container, and Hu et al. teaches outdoor algal units, and Hu et al. teaches a plurality of such photobioreactors, are 
For claim 1, Fiorentino teaches a photobioreactor system for growing organisms such as algae, cyanobacteria, artemia, rotifers, or other single or multi-celled microorganisms (Para. [0018], lines 2-4) and Fiorentino teaches a third upper pipe located at an upper portion of each one of the second containers; a fourth upper pipe arranged at a position opposite to the third upper pipe and located at the upper portion of each one of the second containers, 2a third lower pipe located at a lower portion of each one of the second containers, and a fourth lower pipe arranged at a position opposite to the third lower pipe and located at the lower portion of each one of the second containers; wherein the first upper pipe of the first container adjacent to the fourth lower pipe of the second container are connected (a photobioreactor system having a plurality of photobioreactor tubes, Para. [0017], lines 1-2, Fig. 8 and Fig. 8 illustrates an array of tubes 110 may include tubes 110 having only one rising portion 112 and one falling portion 114 mutually connected by end portions 116,118. It should be understood and appreciated that system 100 may comprise an array of both types of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hu et al. to include a third upper pipe located at an upper portion of each one of the second containers; a fourth upper pipe arranged at a position opposite to the third upper pipe and located at the upper portion of each one of the second containers, 2a third lower pipe located at a lower portion of each one of the second containers, and a fourth lower pipe arranged at a position opposite to the third lower pipe and located at the lower portion of each one of the second containers; wherein the first upper pipe of the first container adjacent to the fourth lower pipe of the second container are connected as taught by Fiorentino, 
 Regarding claim 1, Hu et al. teaches the invention discussed above.  Also, Hu et al. teaches a first light source (photon energy), and a high-density culture unit discussed above.  However, Hu et al. does not teach a light source emitting red light.
For claim 1, Carl teaches a LED light emitting red light, which reads on the instant claim limitation of wherein the first light source of the high-density culture unit is capable of emitting a red light (Para. [0011], line 20).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the invention and first light source of Hu et al. to further include a light capable of emitting red light as taught by Carl, because Carl teaches the lighting will use LEDs as this will minimize the electricity required to provide the light and enable the frequency to be tailored to the needs of the growth of the algal solution; further, LED lighting will add the least amount of heat to the reactor (Para. [0011], lines 13-17).

Regarding claim 1, Hu et al. teaches the invention discussed above.  Further, Hu et al. teaches a hybrid open pond-closed reactor systems used to induce cellular accumulation of desirable products (such as high-value pigments (Col. 5, lines 14, 21-22); at least one inlet port in fluid communication with the container (Col. 3, lines 27-28) and at least one outlet port in fluid communication with container (high-density culture 
For claim 1, Fiorentino teaches a third upper pipe of a second container, the array of tubes discussed and illustrated above in annotated Fig. 8, which reads on the instant claim limitation of a third upper pipe of a second container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hu et al. to include a third upper pipe of a second container as taught by Fiorentino, because Fiorentino teaches the system may further include a first fluid containable within at least a portion of the reactor tube array, a plurality of inlet ports, each inlet port provided proximate to one of the lower end tubes in order to introduce a second fluid into the reactor tube array (Para. [0009], lines 23-27).

Regarding claim 1, Hu et al. teaches the invention discussed above. Hu et al. teaches a second light source (artificial illumination can be provided, fluorescence tubes, Col. 16, line 39-40).  However, Hu et al. does not teach the second light source is capable of emitting a blue light.
For claim 1, Carl teaches a LED light emitting blue light, which reads on the instant claim limitation of a light source is capable of emitting a blue light (Para. [0011], line 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention and second light source of Hu et al. to 

Additionally, regarding claim 1, Hu et al. teaches the invention discussed above.  Further, Hu et al. teaches a harvesting unit (harvesting system, Col. 15, line 43), a pigment inducing unit, second inlet and second outlets discussed above.  However, Hu et al. does not teach a collecting tank.
Additionally, for claim 1, Masse teaches a collecting vessel 101 (Col. 5, line 44, Fig. 1), which reads on the instant claim limitation of a collecting tank.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hu et al. to further include a collecting tank (collecting vessel 101) as taught by Masse, because Mass teaches a product collecting vessel can be provided in communication with the photobioreactor module for collecting algae (Col. 3, lines 58-60).


 Claim 2: “wherein outdoor culture unit comprises a plurality of first containers, and the first containers are connected in a manner such that the media and the microalgae pass through the first containers in a series or parallel manner.”:  Hu et al. discloses containers of each photobioreactor are in fluid communication (Col. 3, lines 41-42); photobioreactor containers can also be set in parallel and the fluid from 

Claim 3: “wherein the first containers are transparent columns.”:  Hu et al. discloses a container adapted for holding fluid, comprising (Col. 3, line 49), a top opening and a bottom opening, wherein at least one of the first and second sidewalls is transparent (Co. 3, lines 52-53).

Claim 5: “wherein the high-density culture unit further comprises a plurality of second containers, adjacent ones of the second containers are connected with each other, and the first light source is adjacent to the second containers.”:  Hu et al. disclose the invention provides photo bioreactor modules, comprising two or more photobioreactors of the first aspect of the invention, wherein the containers of the photobioreactors are in fluid communication; in this embodiment, the individual photobioreactor containers may in direct fluid communication at the inlet (i.e.: an inlet supplying culture medium, etc. to each of the photobioreactor containers in the module; they may be in fluid communication when set in parallel the fluid from individual photobioreactor containers can be harvested through outlet ports connected to a common harvesting/draining manifold system (Col. 11, lines 57-67).  Also, Hu et al. discloses a plurality of such photobioreactors, are designed to sustain high performance 

Claim 6: wherein the second containers are connected in a manner such that the media and the microalgae pass through the second containers in a series or parallel manner.”:  Hu et al. disclose the invention provides photo bioreactor modules, comprising two or more photobioreactors of the first aspect of the invention, wherein the containers of the photobioreactors are in fluid communication. In this embodiment, the individual photobioreactor containers may in direct fluid communication at the inlet (i.e.: an inlet supplying culture medium, etc. to each of the photobioreactor containers in the module; they may be in fluid communication when set in parallel the fluid from individual photobioreactor containers can be harvested through outlet ports connected to a common harvesting/draining manifold system (Col. 11, lines 57-67).

Claim 7: “wherein the second containers are transparent columns.”:  Hu et al. discloses a second aspect, the present invention provides a photobioreactor panel unit, comprising: (a) a container adapted for holding fluid (Col. 12, lines 56-58);  the first and second sidewalls is transparent (Col. 12, lines 61-62); further, Hu et al. discloses the invention provides photobioreactor modules, comprising two or more photobioreactors of the first aspect of the invention, wherein the containers of each photobioreactor are in fluid communication (Col. 3, lines 39-42), thus indicating more than one container.

Claim 11: “A method of culturing microalgae containing macular pigment, comprising: disposing a medium containing microalgae in an outdoor culture unit, and lighting and culturing the medium containing the microalgae at outdoors, such that the microalgae grow to a first density;”:  Hu et al. disclose the present invention provides novel photobioreactors, modules thereof, and methods for use in culturing and harvesting algae and cyanobacteria (abstract, lines 1-3, and Col. 6, lines 12-15); when the photobioreactor is used for algal growth outdoors (Col. 6, lines 37-38); further, Hu et al. disclose the photobioreactors contain at least one inlet port in fluid communication with the container, for introducing fluid, including but not limited to culture medium (Col. 9, lines 19-21); induce cellular accumulation of desirable products (such as high-value pigments, lipids/oil, proteins, or polysaccharides, Col. 5, lines 21-22); specific desirable end-products (e.g., high-value carotenoids (macular pigments, Col. 14, lines 47-48); when the photobioreactor is used for algal growth outdoors (Col. 6, lines 37-38).
“after culturing the medium containing the microalgae at outdoors, transporting the medium containing the microalgae to a high-density culture unit, and continuously lighting and culturing the medium containing the microalgae in the high-density culture unit, such that the microalgae grow to a second density greater than the first density”:  Hu et al. disclose a plurality of such photobioreactors, are designed to sustain high performance of mass (high-density culture units) cultivation of algae, particularly using solar radiation (first light source, Col. 6, lines 13-15).

claim 11, Hu et al. teaches the invention discussed above.  Further, Hu et al. teaches the invention provides photobioreactor modules, comprising two or more photobioreactors of the first aspect of the invention, wherein the containers of each photobioreactor are in fluid communication (Col. 3, lines 39-42), thus indicating a first container, or more than one container, and Hu et al. teaches outdoor algal units, discussed above.  However, Hu et al. does not explicitly teach a first upper pipe located at an upper portion of each one of the first containers; a second upper pipe arranged at a position opposite to the first upper pipe and located at the upper portion of each one of the first containers, a first lower pipe located at a lower portion of each one of the first containers, and a second lower pipe arranged at a position opposite to the first lower pipe and located at the lower portion of each one of the first containers; wherein the first upper pipes and the second upper pipes of the adjacent two of the first containers are connected, and the first lower pipes and the second lower pipes of the adjacent two of the first containers are connected.
For claim 11, Fiorentino teaches a photobioreactor system for growing organisms such as algae, cyanobacteria, artemia, rotifers, or other single or multi-celled microorganisms (Para. [0018], lines 2-4) and Fiorentino teaches a first upper pipe located at an upper portion of each one of the first containers; a second upper pipe arranged at a position opposite to the first upper pipe and located at the upper portion of each one of the first containers, a first lower pipe located at a lower portion of each one of the first containers, and a second lower pipe arranged at a position opposite to the first lower pipe and located at the lower portion of each one of the first containers; wherein the first upper pipes and the second upper pipes of the adjacent  connected.

    PNG
    media_image1.png
    564
    649
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hu et al. to include a first upper pipe located at an upper portion of each one of the first containers; a second upper pipe arranged at a position opposite to the first upper pipe and located at the upper portion of each one of the first containers, a first lower pipe located at a lower portion of each one of the first containers, and a second lower pipe arranged at a position opposite to the first lower pipe and located at the lower portion of each one of the first containers; wherein the first upper pipes and the second upper pipes of the adjacent two of the first containers are connected, and the first lower pipes and the second lower  connected as taught by Fiorentino, because Fiorentino teaches the system may further include a first fluid containable within at least a portion of the reactor tube array, a plurality of inlet ports, each inlet port provided proximate to one of the lower end tubes in order to introduce a second fluid into the reactor tube array (Para. [0009], lines 23-27).

Regarding claim 11, Hu et al. teaches the invention discussed above.  Further, Hu et al. teaches a plurality of such photobioreactors, are designed to sustain high performance of mass (high-density culture units) cultivation of algae, particularly using solar radiation (first light source, Col. 6, lines 13-15).  However, Hu et al. does not teach using a red light.
For claim 11, Carl teaches a LED light emitting red light, which reads on the instant claim limitation of a light source is capable of emitting a red light (Para. [0011], line 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention and second light source of Hu et al. to further include a light capable of emitting red light as taught by Carl, because Carl teaches the lighting will use LEDs as this will minimize the electricity required to provide the light and enable the frequency to be tailored to the needs of the growth of the algal solution; further, LED lighting will add the least amount of heat to the reactor (Para. [0011], lines 13-17).

claim 11, modified Hu et al. teaches the invention discussed above.  Further, modified Hu et al. teaches a harvesting unit (harvesting system, Col. 15, line 43), a pigment inducing unit discussed above.  However, Hu et al. does not teach a collecting tank.
For claim 11, Masse teaches a collecting vessel 101 (Col. 5, line 44, Fig. 1), which reads on the instant claim limitation of a collecting tank.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hu et al. to further include a collecting tank (collecting vessel 101) as taught by Masse, because Mass teaches a product collecting vessel can be provided in communication with the photobioreactor module for collecting algae (Col. 3, lines 58-60).

Regarding claim 15, modified Hu et al. teaches the invention discussed above in claim 11. Modified Hu et al. teaches the use of red light in microalgae cultures above.  However, modified Hu et al. does not teach a wavelength of red light ranges from 600 nm to 700 nm.
For claim 15, Anderson teaches red light with wavelengths between 600-700 nm for algae cultures (pg. 3, line 10), which reads on the instant claim limitation of red light with wavelengths between 600-700 nm,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further incorporate a light (red) with wavelengths between 600-700 nm as taught by Anderson, because Anderson teaches light with wavelengths between 600-700nm is the most 

Regarding claim 16, modified Hu et al. teaches the invention discussed above in claim 11. Modified Hu et al. teaches the use of blue light in microalgae cultures above.  However, modified Hu et al. does not teach a wavelength of blue light ranges from 400 nm to 500 nm.
For claim 16, Anderson teaches blue light emitted in the range of 400-500 nm (pg. 20, line 3), which reads on the instant claim limitation of a wavelength of blue light ranges from 400 nm to 500 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further incorporate a light (blue) with wavelengths between 400-500 nm as taught by Anderson, because Anderson teaches the use of using 400-500nm can be used to increase the overall amount of photosynthesis (pg. 20, line 3).

Claim 17: “wherein carbon dioxide is introduced into the medium containing the microalgae in the outdoor culture unit and in the high-density culture unit simultaneously.”:  Hu et al. disclose the photobioreactors of this first aspect of the invention also comprise an aeration system in fluid communication with the container. The aeration system comprises any suitable system for introducing a carbon dioxide supply into the container (Col. 10, lines 18-22).
10 is rejected under 35 U.S.C. 103 as being unpatentable over US 8241895 B2-Hu et al., US 7997025 B1-Masse, US 2015/0004685 A1-Carl, Anderson (2003), and in further view of US 2010/0218674 A1- Fujikawa et al.
Regarding claim 10, modified Hu et al. teaches the invention discussed above in claim 1.  Further, modified Hu et al. teaches a high-density outdoor culture unit and pumps discussed above. However, modified Hu et al. does not teach a gas supplying unit and device, with a first and second pump.
For claim 10, Fujikawa et al. teaches a gas supplying unit 49, which delivers gas (Para. [0068], line 41) and a pump, which reads on the instant claim limitation of a gas supplying unit and device, with a first and second pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further include a similar gas supplying unit and delivery device as taught by Fujikawa et al., because Fujikawa et al. teaches the CO2 gas can be mixed with the H-rich gas well, allowing H2 to be mixed with the CO2 gas sufficiently (Para. [0066], lines 6-8).

Regarding claim 10, modified Hu et al. teaches the invention discussed above in claim 1.  Further, modified Hu et al. teaches a high-density outdoor culture unit and pumps discussed above. Modified Hu et al. teaches a similar control and monitoring system which enables and facilitates gas levels (Col. 2, line 43) and a collecting vessel for collecting algae derivative products.  However, modified Hu et al. does not teach a gas recovery unit with a gas collecting device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further include a similar gas recovery unit as taught by Fujikawa et al., because Fujikawa et al. teaches the CO2 gas recovered in the regenerator is compressed at a compression process, and transported to a well 103a in a storage location by way of transportation 102 such as a pipeline (Para. [0009], lines 3-6).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 8241895 B2-Hu et al., US 7997025 B1-Masse,US 2015/0004685 A1-Carl, Anderson (2003) and in further view of Goldman et al. (1982).
Regarding claim 12, modified Hu et al. teaches the invention discussed above in claim 11.  However, modified Hu et al. does not explicitly teach an alkaline medium.
For claim 12, Goldman et al. teaches alkaline medium for microalga cultures (pg. 1, lines 3 and 4 and 11), which reads on the instant claim limitation of an alkaline medium.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further incorporate an alkaline medium for microalga cultures as taught by Goldman et al., because Goldman et al. teaches Chlorella vulgaris ., grew up to pH 10.6 (pg. 1, lines 3-

Regarding claim 13, modified Hu et al. teaches the invention discussed above in claim 11.  However, modified Hu et al. does not teach the microalgae comprising Chlorella, Nannochloropsis, Dunaliella, Scenedesmus, Chlamydomonas, Spirulina, Botryococcus, or combination thereof.
For claim 13, Goldman et al. teaches a microalga cultures comprising Scenedesmus obliquas and Chlorella vulgaris (pg. 1, line 3), and Dunaliella tertiolecta (pg. 1, line 7), which reads on the instant claim limitation of microalgae comprising Chlorella, Nannochloropsis, Dunaliella, Scenedesmus, Chlamydomonas, Spirulina, Botryococcus, or combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further incorporate combinations of Scenedesmus obliquas and Chlorella vulgaris (pg. 1, line 3), and Dunaliella tertiolecta as taught by Goldman et al., because Goldman et al. teaches it is difficult to separate metabolic from purely chemical factors that influence the pH tolerance limits of the individual species; the lower pH limits were, however, distinctly controlled by the production of alkalinity concomitant with NO−3 uptake, whereas the upper pH limits in the case of Scendesmus obliquus and Phaeodactylum tricornutum seemed to be regulated primarily by metabolic control (pg. 1, lines 13-17).


s 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 8241895 B2-Hu et al., US 7997025 B1-Masse, US 2015/0004685 A1-Carl, US 2014/0242681 A1- Fiorentino, Anderson (2003) and in further view of US 2011/0070632 A1-Katoch et al.

Regarding claim 8, modified Hu et al. teaches the invention discussed above in claim 1.  Further, modified Hu et al. teaches a similar pigment inducing unit discussed above and a second light source.  However, modified Hu et al. does not teach a flexible transparent hose.
For claim 8, Katoch et al. teaches a fiber optic light guide or electro luminescence rope (Para. [0049], line 5, having a casing made of transparent material (Para. [0049], line 3, which reads on the instant claim limitation of a flexible transparent hose.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to the modified invention of Hu et al. and further include a fiber optic light guide or electro luminescence as taught by Katoch et al., because Katoch et al. teaches he fiber optic light guide can be placed directly into the reactor or contained in a transparent housing made of the similar material as used in light guide casing; a space between light guide and the housing is to be filled by a light filtering fluid for spectral control (Para. [0049], lines 9-13).

Regarding claim 9, modified Hu et al. teaches the invention discussed above in claim 1.  Modified Hu et al. teaches a harvesting unit, a collecting tank, an outdoor 
For claim 9, Katoch et al. teaches similar branch pipes 7 (Para. [0044], line 3) and a stirrer in a similar collection tank (Para. [0046], line 1), which reads on the instant claim limitation of a branch pipe and a stirrer in the collecting tank.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further include a similar branch pipe an stirrer as taught by Katoch et al., because Katoch et al. teaches the pipes assist with carbon dioxide air ratio in the medium (Para. [0044], line 4) and the stirrer keeps the photoautotrophic organism suspended near the light source (Para. 0071], lines 45-46). 

Regarding claim 18, modified Hu et al. teaches the invention discussed above in claim 11.  Further, modified Hu et al. teaches macular pigment, a similar harvesting unit, and a stirrer.  However, modified Hu et al. does not teach using flocculants.
For claim 18, Katoch et al. teaches use of flocculants (Para. [0016], line 7), which reads on the instant claim limitation of using flocculants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further include the use of flocculants for algae cultures as taught by Katoch et al., because Katoch et al. teaches in order to maintain optimal levels of algae or other photoautotrophic organisms within the photobioreactors, periodically biomass, is removed from the 

Regarding claim 19, modified Hu et al. teaches the invention discussed above in claim 18.  Further, modified Hu et al. teaches macular pigment, a similar harvesting unit, and a stirrer.  However, modified Hu et al. does not teach using flocculants.
For claim 19, Katoch et al. teaches use of chemical flocculants (Para. [0016], line 7), which reads on the instant claim limitation of using flocculants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further include the use of flocculants for algae cultures as taught by Katoch et al., because Katoch et al. teaches in order to maintain optimal levels of algae or other photoautotrophic organisms within the photobioreactors, periodically biomass, is removed from the photobioreactors using either the continues belt extraction unit or by other methods of flocculation (Para. [0021], lines 5-9).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 8241895 B2-Hu et al., US 7997025 B1-Masse, US 2015/0004685 A1-Carl, Anderson (2003) and in further view of Chen et al. (2014).
Regarding claim 20, modified Hu et al. teaches the invention discussed above in claim 19.  However, modified Hu et al. does not teach the flocculant is chitosan.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further incorporate chitosan as a flocculant as taught by Chen et al., because Chen et al. teaches Chitosan not only has been proved highly effective for water treatment and environmental protection, but also shows interesting properties in removing both freshwater algae and marine algae (pg. 3, section 4, lines 1-4).

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument; more specifically, it is drawn to the combination of the new secondary reference used to address the amended claim limitations.
Regarding the bottom of pg. 12 and paragraph 1, pg. 13 of Applicant’s remarks pertaining to the claim limitations of a first, second, third, and fourth upper pipes, and the first, second, third, and fourth lower pipes, as presented in amended claims 1 and 11.  For this limitation, the primary reference of Hu et al. discloses a plurality of such photobioreactors, are designed to sustain high performance of mass (high-density culture units) cultivation of algae.  Further, Hu et al. discloses photobioreactor modules, comprising two or more photobioreactors of the first aspect of the invention, wherein the containers of each photobioreactor are in fluid communication (Col. 3, lines 39-42), 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799